Citation Nr: 1646180	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  14-41 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an initial compensable rating prior to October 30, 2013, and in excess of 20 percent thereafter, for a cervical strain with degenerative arthritis (neck disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

3.  Entitlement to a special monthly compensation (SMC) for aid and attendance due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from May 1962 to April 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C. and an April 2014 rating decision issued by the Regional Office (RO) in Anchorage, Alaska.

The Veteran was afforded a videoconference Board hearing before the undersigned Veterans Law Judge in December 2015.  A copy of the transcript has been associated with the Veteran's electronic claims folder. 

The Board notes that there is evidence that raises the issue of entitlement to special monthly compensation (SMC) for aid and attendance/housebound in conjunction with the claim for increased compensation due to the cervical spine disability.  See Akles v. Derwinski, 1 Vet. App. 118 (1991) (the issue of entitlement to SMC is part and parcel of a claim for increased compensation); Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for TDIU is part and parcel of a claim for increased rating).  February 2016 VA treatment records indicate that the Veteran needs assistance with toileting, ambulating and getting dressed.  Thus, the Veteran has indicated that he needs the regular help of another person to attend to the needs of daily living, and the issue of entitlement to SMC for aid and attendance/housebound due to the neck disability is before the Board and will be considered in conjunction with the claim for increased compensation on appeal.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Veteran was afforded a VA examination in April 2016.  However, the April 2016 examination report did not include any testing for pain on active and passive motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016)( precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Therefore, the Board finds that a remand is necessary to afford the Veteran another VA examination which assesses the current severity of the Veteran's neck disability and includes the requisite testing. 

Second, the Board finds that the issue of an increased rating for the Veteran's neck disability is inextricably intertwined with the issue of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  In that regard, the Veteran claims he is unable to work due to his service-connected neck disability.  See Board Hearing Transcript, pp. 25, 29.

Third, in the March 2016 remand, the Board directed the AOJ to send the Veteran notice of the requirements of a successful claim for entitlement to a TDIU.  That same month, the AOJ sent the Veteran the requested letter.  To date, the Veteran has not returned the VA Form 21-8940.  On remand, the Veteran should be given a final opportunity to complete a TDIU claim form so that he can provide information concerning his employment, education, training, and other relevant factors.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Fourth, because there was an inferred claim for entitlement to SMC for aid and attendance/housebound status, the Veteran should be provided with appropriate notice of how to substantiate entitlement to the same.  He should also be afforded a VA examination regarding the need for aid and attendance/housebound status.  38 C.F.R. § 3.159.  Because the criteria for entitlement to SMC based on housebound status may be dependent on whether the Veteran has a 100 percent rating for one disability (or a TDIU based on one disability) and additional disabilities rated at a combined 60 percent independent of the total disability rating, analysis of the issue of entitlement to SMC based on the schedular housebound criteria may be dependent on the issues of entitlement to TDIU and increased ratings.  See 38 C.F.R. § 3.350; Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010).

Lastly, any outstanding VA treatment records should be associated with the electronic claims file which date from March 2016.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with notification of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Provide the Veteran with notification of how to substantiate a claim for entitlement to SMC for aid and attendance/housebound.

3.  Obtain the Veteran's VA medical records dating from March 2016 to present and associate them with the electronic claims folder.  

4.  Then, schedule the Veteran for an examination in order to determine the current level of severity of his neck disability.  The electronic claims folder and a copy of this remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  Any and all indicated evaluations, studies and tests deemed necessary, including range of motion testing, should be conducted.

The examiner should also indicate the functional impairment that results from the Veteran's service-connected neck disability.  

The examination report should also include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so."

The examiner should also state whether the Veteran has a need for regular aid and attendance or is housebound due to his service-connected disabilities.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's service-connected disabilities alone (1) render him so helpless as to require the regular aid and attendance of another person; or (2) result in physical or mental impairment that leaves him substantially confined to him dwelling and immediate premises (with reasonable certainty that such disability or disabilities and resultant confinement will continue throughout his lifetime).

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied provide the Veteran and his representative with a Supplemental Statement of the Case and afford them an opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




